USCA11 Case: 19-14058      Date Filed: 06/06/2022      Page: 1 of 9




                                                        [PUBLISH]
                            In the
         United States Court of Appeals
                 For the Eleventh Circuit

                  ____________________

                         No. 19-14058
                   Non-Argument Calendar
                  ____________________

ESTEBAN FLORES-ALONSO,
                                                        Petitioner,
versus
U.S. ATTORNEY GENERAL,


                                                       Respondent.


                  ____________________

            Petition for Review of a Decision of the
                 Board of Immigration Appeals
                   Agency No. A200-936-453
                   ____________________
USCA11 Case: 19-14058          Date Filed: 06/06/2022      Page: 2 of 9




2                       Opinion of the Court                   19-14058


Before GRANT, LUCK, and TJOFLAT, Circuit Judges.
PER CURIAM:
       Esteban Flores-Alonso sought and was denied cancellation
of removal under 8 U.S.C. § 1229b. Because there is no legal or
constitutional error in the decision of the Board of Immigration Ap-
peals, we dismiss the petition.
                                   I.
       Flores-Alonso is a Mexican citizen who came to the United
States without authorization in 2001. 1 After being stopped for driv-
ing without a license, removal proceedings were initiated against
Flores-Alonso. In response, Flores-Alonso applied for cancellation
of removal under 8 U.S.C. § 1229b, a discretionary form of relief,
which the Immigration Judge denied on March 21, 2018. Flores-
Alonso appealed to the Board of Immigration Appeals (“BIA”),
which “affirm[ed] the Immigration Judge’s decision on the ground
that the respondent ha[d] not established that his removal would
result in exceptional and extremely unusual hardship to his quali-
fying relatives.” Flores-Alonso now timely appeals on two separate
but interrelated grounds: 1) that the BIA committed legal error in




1 Flores-Alonso contended that he entered the United States in May 2000.
However, based on all the evidence, the Immigration Judge determined that
Flores-Alonso “entered in 2001.”
USCA11 Case: 19-14058         Date Filed: 06/06/2022      Page: 3 of 9




19-14058                Opinion of the Court                          3

applying the exceptional and extremely unusual hardship standard
and 2) that the BIA failed to render a reasoned decision.
                                  II.
       There are four statutory eligibility criteria for cancellation of
removal. 8 U.S.C. § 1229b(b)(1). The Immigration Judge found
that Flores-Alonso did not meet two of them: 1) the exceptional
and extremely unusual hardship requirement and 2) the ten years
of continuous physical presence requirement. See § 1229b(b)(1).
Because the BIA affirmed only on the basis of the exceptional and
extremely unusual hardship requirement and because that is the
basis of Flores-Alonso’s appeal, we train our focus there.
        To begin, the exceptional and extremely unusual hardship
requirement is governed by BIA precedent. See Matter of Monreal-
Aguinaga, 23 I. & N. Dec. 56 (BIA 2001); Matter of Andazola-Rivas,
23 I. & N. Dec. 319 (BIA 2002); Matter of Gonzalez Recinas, 23 I. &
N. Dec. 467 (BIA 2002). Under the exceptional and extremely un-
usual hardship standard, the BIA considers the “ages, health, and
circumstances of qualifying lawful permanent resident[s] and
United States citizen relatives” of the applicant to determine
whether the hardship the qualifying relative(s) would face upon the
applicant’s departure from the United States would be “substan-
tially beyond that which ordinarily would be expected to result
from the alien’s deportation.” Matter of Monreal-Aguinaga, 23 I.
& N. Dec. at 59, 63 (emphasis and internal citation omitted). Alt-
hough the BIA has not established a fixed definition of what consti-
tutes exceptional and extremely unusual hardship, it has indicated
USCA11 Case: 19-14058         Date Filed: 06/06/2022     Page: 4 of 9




4                       Opinion of the Court                 19-14058

that “very serious health issues” or “compelling special needs in
school,” are “strong case[s]” while “[a] lower standard of living or
adverse country conditions in the country of return” are usually
“insufficient in themselves to support a finding of exceptional and
extremely unusual hardship.” Id. at 63–64. And “all hardship fac-
tors should be considered in the aggregate when assessing excep-
tional and extremely unusual hardship.” Id. at 64. In short, the
exceptional and extremely unusual hardship standard is a “high”
one. Id. at 60.
       To meet this high standard, in his immigration hearing Flo-
res-Alonso pointed to the consequences of removal for his United
States citizen children: the loss of financial support to his kids, the
fact that his infant son might remain in the United States while his
nine-year-old daughter might return to Mexico with him, and the
fact that whether his daughter returned to Mexico with him would
be dependent on whether his daughter’s mother agreed to a formal
custody arrangement. The question of the custody of his daughter
was complicated because Flores-Alonso had split with his daugh-
ter’s mother many years ago, and he had obtained primary custody
of his daughter through an informal arrangement “with a notary”
from the time his daughter was two years old.
       In response to Flores-Alonso’s presentation, the Immigra-
tion Judge determined that Flores-Alonso “ha[d] not shown that
the hardship to his qualifying family members [that is, his children]
USCA11 Case: 19-14058             Date Filed: 06/06/2022         Page: 5 of 9




19-14058                   Opinion of the Court                               5

would rise to the level contemplated by the statute.” 2 The Immi-
gration Judge found that the children did not have special educa-
tional circumstances or medical issues that would contribute to the
hardship analysis. Even after the colloquy between the Immigra-
tion Judge and Flores-Alonso’s lawyer about the concern of the cus-
tody arrangement, the Immigration Judge found that Flores-
Alonso had represented that his daughter would move back with
him to Mexico if he were removed. And although the Immigration
Judge acknowledged that there would be hardship to the family,
ultimately, he determined that such hardship did not rise to the
level of exceptional and extremely unusual.
       Flores-Alonso appealed, and the BIA affirmed the Immigra-
tion Judge’s decision. The BIA correctly cited the hardship standard
under Matter of Monreal-Aguinaga. The BIA evaluated the circum-
stances of Flores-Alonso’s two children, the informal custody
agreement with the daughter’s mother, the health of the children,
the educational opportunities of the daughter, and the financial sit-
uation of Flores-Alonso. Then, the BIA explained that while Flores-
Alonso’s removal would cause his children to experience “some de-
gree of emotional and financial hardship in the event of his



2 As we explain infra Part III, we are only reviewing the BIA’s decision in this
appeal. We provide the determination of the Immigration Judge only as help-
ful background and because the Immigration Judge is the primary factfinder
in immigration proceedings. See Todorovic v. U.S. Att’y Gen., 621 F.3d 1318,
1324 (11th Cir. 2010).
USCA11 Case: 19-14058            Date Filed: 06/06/2022        Page: 6 of 9




6                         Opinion of the Court                     19-14058

removal,” it was the kind of hardship that would be “expected upon
removal.”
        The BIA noted that Flores-Alonso pressed on appeal the con-
cern that his daughter might “be placed in state custody in the
event of [his] removal.” But the BIA explained that the “record ev-
idence” demonstrated that his daughter “would accompany [him]
to Mexico,” so the BIA “decline[d] to address this argument fur-
ther.” 3 Specifically, the BIA pointed to the fact that Flores-Alonso
“testified that if he were removed . . . [his daughter] would accom-
pany him to Mexico.” And, because the BIA determined that the
circumstances did not suggest that Flores-Alonso’s children would
experience exceptional and extremely unusual hardship, it affirmed
the Immigration Judge’s decision. Flores-Alonso then appealed to
us.
                                     III.
       On appeal, we may only review legal or constitutional chal-
lenges to cancellation of removal, and we must leave the factual
findings of the agency undisturbed in such cases. 8 U.S.C.
1252(a)(2)(B)(i); id. § 1252(a)(2)(D); see Patel v. Garland, 142 S. Ct.


3 The BIA also responded to the fact that Flores-Alonso had submitted more
evidence on appeal of his continuous presence in the United States by treating
the evidence as a motion for remand. The BIA denied the motion to remand
because the evidence would have been available before the Immigration
Judge, and Flores-Alonso does not appeal that ruling here.
USCA11 Case: 19-14058         Date Filed: 06/06/2022     Page: 7 of 9




19-14058                Opinion of the Court                         7

1614, 1619 (2022); Jeune v. U.S. Att’y Gen., 810 F.3d 792, 799 (11th
Cir. 2016). Unless the BIA adopts an Immigration Judge’s decision,
which is not the case here, we review only the BIA’s decision. Cha-
con-Botero v. U.S. Att’y Gen., 427 F.3d 954, 956 (11th Cir. 2005).
        Flores-Alonso makes two arguments on appeal: 1) the BIA
committed legal error in disregarding important facts in the hard-
ship determination, and 2) the BIA failed to render a reasoned de-
cision after reciting the proper legal standards. Flores-Alonso’s first
argument centers around his contention that the BIA “mischarac-
terize[d] [the daughter’s] hardship as diminished educational and
medical opportunities, if she accompanies her father to Mexico,”
while “fail[ing] to address the real hardship to the child which is, as
a result of her father only having custody via an informal written
agreement with her mother, it is uncertain whether she will have
the legal ability to accompany her father to Mexico.” The problem
with this argument is that it is inherently factual. The BIA held that
Flores-Alonso’s daughter would return with him to Mexico based
on the Immigration Judge’s factfinding, and that factual finding is
unreviewable on appeal. See Patel, 142 S. Ct. at 1622 (explaining
that § 1252(a)(2)(B)(i), the jurisdiction-stripping provision at issue
in the present case, prevents review of the agency’s “factual find-
ings”). Because we cannot disturb this factual finding, we are left
to see if Flores-Alonso has identified any legal error with respect to
the application of the law to those facts established in the BIA’s de-
cision. He has not identified one. Flores-Alonso seems to suggest
in his brief that we should reweigh hardship on appeal. As
USCA11 Case: 19-14058            Date Filed: 06/06/2022         Page: 8 of 9




8                         Opinion of the Court                      19-14058

sympathetic as we are to his plight, we are precluded from reweigh-
ing the hardship factors now since our review of his case is jurisdic-
tionally limited to “constitutional claims or questions of law.” 4
8 U.S.C. § 1252(a)(2)(D).
       Turning to Flores-Alonso’s second argument, that the BIA
did not render a reasonable decision, we think that argument fails
for much the same reason as the first argument. The crux of Flores-
Alonso’s argument is that the BIA did not consider all the hardship
factors in the aggregate in the way that Matter of Monreal-Agu-
inaga instructs it to do, even though it cited the proper legal stand-
ard. Again, after reviewing the BIA’s opinion and Flores-Alonso’s
argument, we do not see a legal argument for which we would
have jurisdiction to review here. As long as the BIA cites and pro-
ceeds to apply the proper legal standard, as it did in this case, we
cannot make legal error out of an inherently subjective determina-
tion of whether an applicant’s relatives will experience exceptional



4 Flores-Alonso also seems to make an alternative argument that in Matter of
Gonzalez Recinas, 23 I. & N. at 470, the BIA considered whether there would
be a future means for the applicant to immigrate back to the United States,
and Flores-Alonso argues that such an inquiry should be performed in his case.
Although Flores-Alonso cited a similar legal standard before the BIA in his
brief on appeal, he never made the argument that he personally would have
difficulty immigrating to the United States in the future. So we lack jurisdic-
tion to consider it. See Amaya-Artunduaga v. U.S. Att’y Gen., 463 F.3d 1247,
1251 (11th Cir. 2006) (explaining that where the BIA has not passed on the
merits of an argument we lack jurisdiction to consider it).
USCA11 Case: 19-14058      Date Filed: 06/06/2022   Page: 9 of 9




19-14058              Opinion of the Court                     9

and extremely unusual hardship. For these reasons, we dismiss the
petition.
      PETITION DISMISSED.